Citation Nr: 1113598	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  10-41 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1948 to August 1952.  He participated in combat and was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 30 percent rating, effective April 20, 2009.  The Veteran appealed the 30 percent rating assigned.  Thereafter, in an October 2010 rating decision, the RO increased the rating to 50 percent, effective April 20, 2009.  As this is not the highest rating available for this disability, the appeal continues.

The Board notes that the Veteran submitted additional private medical evidence after the statement of the case was issued.  However, because he also submitted a waiver of review of this evidence by the RO, the Board may proceed with the appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by such symptoms as insomnia, difficulty concentrating, depression, angry outbursts, moderate to severe impairment in psychosocial / functional status, memory impairment, severe social isolation, occasional suicide ideation with no attempts, irritability and angry moods.  Although it causes occupational and social impairment with deficiencies in most areas, it causes neither "total" occupational nor "total" social impairment, nor most of the symptoms which would be illustrative of a 100 percent rating.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in a May 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the notice letter informed the Veteran as to disability ratings and effective dates.

However, the Veteran is challenging the initial disability rating assigned following the grant of service connection for PTSD.  Service connection was awarded in a July 2009 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and a VA examination report, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when the disability has been more severe than at others, and rate it accordingly.  The relevant temporal focus for adjudicating the level of disability of increased rating claims is from the time period one year before the claims were filed (in this case, 2004) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).  

On the other hand, the PTSD issue on appeal arises from a disagreement with the initial rating assigned upon the grant of service connection in a July 2009 rating decision.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In any event, the net result of the decision in Hart is that VA adjudicators must consider whether a rating should be "staged" irrespective of whether the Veteran is appealing a rating for an existing, established service-connected disability or, instead, appealing the rating initially assigned following the grant of service connection.  See also Fenderson, 12 Vet. App. at 125-26.  

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD is currently rated as 50 percent disabling throughout the initial evaluation period.  As noted previously, service connection for PTSD was granted in a July 2009 rating decision.  A 30 percent rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, and it was made effective April 20, 2009.  The Veteran appealed the 30 percent rating.  Thereafter, in an October 2010 rating decision, the disability evaluation was increased to 50 percent, effective April 20, 2009.  The Veteran claims that he is entitled to a rating in excess of 50 percent for his PTSD.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides that a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

One factor to be considered is the GAF score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF Score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., few friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The medical evidence of record includes VA treatment records which do not show any treatment for PTSD or any other mental health disorder.

An April 2009 private psychological evaluation from Dr. Anderson notes that there were numerous inconsistencies in date and time in the Veteran's report.  Therefore, the report was noted to be only a moderately to marginally reliable account of the Veteran's past and current functioning.  It was noted that the Veteran endorsed symptoms such as recurrent nightmares, avoidance of thoughts associated with his combat service, restricted affect, insomnia, short-temperament, concentration problems, hypervigilance, variable mood, psychomotor retardation, fatigue, feelings of worthlessness and guilt, and recurrent thoughts of death.  On examination the Veteran was pleasant and cooperative.  His impulse control was below normal limits (as demonstrated by his history of angry outbursts).  His speech was normal in terms of manner and content.  His form of thought was remarkable for circumstantiality.  His thought content was consistent with the presence of suicidal ideation.  Homicidal ideation was denied.  His mood was sad and his affect was stable, though tearful.  He was fully oriented.  His attention was below normal.  His concentration and memory were also diminished.  Judgment and insight were also below normal.  His responses to the Personality Assessment Inventory test were deemed to be invalid and uninterpretable.  He responded inconsistently to a number of test items with highly similar content.  This was thought to be a potential result of reading difficulties, carelessness, or confusion.  Diagnoses of PTSD and depressive disorder not otherwise specified were made.  The Veteran's GAF score was listed as 39, based upon difficulties in most areas, such as social functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  It was noted that his son recently passed away.  His judgment related issues include his history of irritability and angry outbursts.  His cognitive troubles include difficulties with attention, concentration, and immediate memory.  The Veteran was noted to have a good support system in his wife.  He was also noted to be motivated for treatment.  

A June 2009 VA examination report notes that the Veteran served in combat in Korea.  He was awarded the Purple Heart.  The Veteran has daily moderate to severe depressive symptoms.  He is hopeless, and he has sleep maintenance problems, concentration problems, and memory problems.  He does not have suicidal ideation.  He has been married for 58 years.  He has good family relationships.  He stated that his marriage is "fine."  However, his wife complains that they do not go out any more.  He feels that aging has decreased his social contacts.  He likes fishing but he has not been in the past few years.  His daily schedule includes getting up, reading the newspaper, and doing puzzles, napping, and errands.  He has no history of suicide attempts.  He does have a history of violence or assaultiveness.  He used to fight all the time while drinking.  He stopped drinking in 1993.  

On examination he was casually dressed.  He was also lethargic and fatigued.  His speech was clear and coherent and his attitude was cooperative and friendly.  His affect was appropriate but his mood was dysphoric.  His attention was deficient in that he had a short attention span and that he was not able to spell a word forward and backward.  He could do serial sevens, however.  He was fully oriented and his thought process was unremarkable.  His thought content was preoccupied with one or two topics, namely his health and loss of physical integrity.  There were no signs of delusions.  His judgment was noted to be intact.  His insight was partial.  He has no problem going to sleep, but has difficulty staying asleep.  He is tired and sleeps during the day occasionally.  He has no inappropriate behavior, no obsessive or ritualistic behavior, and no panic attacks, or homicidal or suicidal thoughts.  He interpreted a proverb appropriately.  He has good impulse control and no episodes of violence.  He is able to maintain minimum personal hygiene.  His PTSD and depression have a moderate effect on recreational activities.  On examination, his remote and recent memory were mildly impaired.  His immediate memory was intact.  The Veteran was noted to have moderate, chronic, and daily PTSD symptoms.  He has difficulty staying sleep, difficulty concentrating, and exaggerated startle response.  The Veteran is retired as of 1993 because of a heart attack.  The examiner stated that the Veteran's social and occupational functioning was better three years ago.  In the past three years, the Veteran's clinical depression has become disabling.  The depression and PTSD are overlapping in areas relating to sleep and concentration.  His GAF score is 48, representing serious symptoms.  The Veteran's disability affects his performance in employment, physical health, and social and interpersonal relationship in terms of his medical health difficulties, his previous excessive drinking and fighting, his job changes, and social isolation.  He has a lack of social interactions and decreased hobbies.  His clinical depression is secondary to his medical condition and his war exposure.  The examiner opined that the Veteran has reduced reliability and productivity due to his PTSD symptoms.  He does not have PTSD signs and symptoms that result in deficiencies in judgment, thinking, family relations, work, mood, or school.  It was noted that the Veteran was unaware of services and PTSD for many years, and he shows a high avoidance of war trauma issues throughout his life.  The examiner stated that this may have affected treatment participation and prior diagnosis.  Historically, the Veteran has shown a pattern of maladaptive behaviors to cope with mood and sleep difficulties prior to the onset of his severe medical problems.  

A November 2010 private psychological evaluation from Dr. Anderson notes that the Veteran has suicidal ideation but not homicidal ideation.  He also described ongoing anger problems.  He has a tendency to act out in physical ways, such as throwing items and slamming doors.  On examination he was pleasant and cooperative.  His impulse control was noted to be below normal limits due to his history of angry outbursts.  His speech was normal.  His thoughts were circumstantial and consistent with suicidal ideation.  Perceptual abnormalities were denied.  He has hearing problems, however.  His affect was stable and appropriate.  He was fully oriented.  His attention, concentration, and memory were below normal limits.  His GAF score was noted to be 39, and due to difficulties in multiple areas, including social functioning, family relationships, judgment related issues, thinking difficulties, and mood.  

After review of the evidence of record, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD throughout the initial evaluation period.  In this regard, the medical evidence consistently shows that the Veteran endorsed problems sleeping and with irritability and angry moods.  His GAF score was listed as 48, at its highest, representing serious symptoms, and 39, at its lowest, representing even more severe symptomatology.  At the VA examination in June 2009, the Veteran reported moderate to severe depressive symptoms, and his depression was linked to his war experiences.  He felt hopeless but denied suicidal ideation.  He reported a history of fighting and alcohol use.  Examination revealed attention deficits, concentration deficits, memory deficits, and preoccupation in thought content.  Although he denied suicidal ideation or intent at the VA examination, he stated that he feels hopeless.  The VA examiner opined that the Veteran has moderate impairments in the areas of social and industrial functioning.  

The private psychological assessments show slightly more severe symptoms, to include suicidal ideation and impulse control, as well as difficulties in multiple areas (including social functioning, family relationships, judgment related issues, thinking difficulties, and mood), and circumstantial thought processes.  The Board finds that after reviewing the entire record, and giving the Veteran the benefit of the doubt, the Veteran's symptomatology is actually more appropriately evaluated as 70 percent disabling.  38 C.F.R. § 4.7.  In other words, the Veteran's social and industrial impairment from his PTSD is manifested by deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Notably, the Veteran has severe social isolation, suicidal ideation, and near-continuous depression insofar as his thoughts that life is not worth living.  Moreover, the Veteran's GAF scores have never reflected less than serious symptomatology.  Therefore, the Board is applying the benefit of the doubt, and has determined that a 70 percent rating is warranted throughout the initial evaluation period.

A higher, 100 percent rating is unwarranted at any time during the appeal.  Namely, the Veteran has consistently been able to maintain personal hygiene, he does not have delusions or hallucinations, his behavior is not grossly inappropriate, he was always fully oriented, and despite his short temper and suicidal ideation, he has never been deemed a danger to himself or others.  Therefore, in no way is he totally socially and occupationally impaired.  Consequently, a 100 percent rating is not warranted.

In sum, a 70 percent rating is warranted for the Veteran's PTSD for the entire initial evaluation period.  Additional assignment of staged ratings in this case is not necessary.  Fenderson, supra. 

Finally, the Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  There is no evidence of frequent periods of hospitalization.  Additionally, as noted above, the Veteran is retired at age 62 since 1993 and due to a heart attack.

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's PTSD.  The Veteran's PTSD is productive of discrete manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  Therefore, referral for consideration of extraschedular rating is not warranted.  


ORDER

A higher initial 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


